DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on March 28, 2022, were received. Claims 1 and 5 have been amended. Claim 3 has been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-2 and 4-9 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 28, 2021.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1, 3, 4, 6, 8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Kitasei et al. (JP 2013-188098A), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-17 of the Remarks dated March 28, 2022.

Claim Rejections - 35 USC § 103
5.	The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Kitasei et al. (JP2013-188098A), as applied to Claims 1, 3, 4, 6, 8 and 9, has been overcome based on the amendments to the Claims and the arguments presented on pages 8-17 of the Remarks dated March 28, 2022.


6.	The rejection of Claims 2 and 7 under 35 U.S.C. 103 as being unpatentable over Kitasei et al. (JP2013-188098A), as applied to Claims 1, 3, 4, 6, 8 and 9, and in further view of Johnston (US 2016/0107501 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-17 of the Remarks dated March 28, 2022.

Reasons for Allowance
7.	Claims 1-2 and 4-9 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claim 1, the closest prior art, Kitasei et al. (JP2013-188098A), teach a temperature adjustment circuit comprising: a first temperature adjustment circuit configured to exchange heat with a battery; a second temperature adjustment circuit configured to exchange heat with at least one of a motor and a power conversion device that supplies electric power to the motor; a first pump configured to circulate a heat medium in at least one of the first temperature adjustment circuit and the second temperature adjustment circuit; a coupling path that couples the first temperature adjustment circuit and the second temperature adjustment circuit to form a coupled circuit; and a switching unit capable of switching between a circulation state in which the heat medium circulates in the coupled circuit and a non-circulation state in which the heat medium does not circulate in the coupled circuit.  The closest prior art do not teach, fairly suggest, or render obvious  the temperature adjustment circuit further comprising a control device configured to control the switching unit and the first pump; a branch path configured to bypass a part of the coupled circuit; and an open-close valve configured to switch opening and closing of the branch path, wherein the branch path is configured to bypass the switching unit and connect the first temperature adjustment circuit and the second temperature adjustment circuit, wherein when the control device switches the coupled circuit from the non-circulation state to the circulation state, the control device performs switching of the switching unit in a state in which a rotation speed of the first pump is decreased lower than a rotation speed of the first pump before switching, and increases the rotation speed of the first pump after switching, and wherein after the control device controls the open-close valve from an open state to a closed state, the control device switches the coupled circuit from the non-circulation state to the circulation state
	With regard to independent Claim 6, the closest prior art, Kitasei et al. (JP2013-188098A), teach a control method for a temperature adjustment circuit comprising: a first temperature adjustment circuit configured to exchange heat with a battery; a second temperature adjustment circuit configured to exchange heat with at least one of a motor and a power conversion device that supplies electric power to the motor; a first pump configured to circulate a heat medium in at least one of the first temperature adjustment circuit and the second temperature adjustment circuit; a coupling path that couples the first temperature adjustment circuit and the second temperature adjustment circuit to form a coupled circuit; and a switching unit capable of switching between a circulation state in which the heat medium circulates in the coupled circuit and a non-circulation state in which the heat medium does not circulate in the coupled circuit.  The closest prior art do not teach, fairly suggest, or render obvious the control method for a temperature adjustment circuit comprising the method steps of when the coupled circuit is switched from the non-circulation state to the circulation state, performing switching of the switching unit in a state in which a rotation speed of the first pump is decreased lower than a rotation speed of the first pump before switching; and increasing the rotation speed of the first pump after switching.
	With regard to independent Claim 9, the closest prior art, Kitasei et al. (JP2013-188098A), teach a temperature adjustment circuit comprising: a first temperature adjustment circuit configured to exchange heat with a battery; a second temperature adjustment circuit configured to exchange heat with at least one of a motor and a power conversion device that supplies electric power to the motor; a pump configured to circulate a heat medium in at least one of the first temperature adjustment circuit and the second temperature adjustment circuit; a coupling path that couples the first temperature adjustment circuit and the second temperature adjustment circuit to form a coupled circuit; a switching unit capable of switching between a circulation state in which the heat medium circulates in the coupled circuit and a non-circulation state in which the heat medium does not circulate in the coupled circuit.  The closest prior art do not teach, fairly suggest, or render obvious the temperature adjustment circuit further comprising a control device configured to control the switching unit and the pump, wherein the temperature adjustment circuit further comprises: a branch path configured to bypass the switching unit and connect the first temperature adjustment circuit and the second temperature adjustment circuit; and an electromagnetic valve disposed in the branch path and configured to switch opening and closing of the branch path, and wherein when the control device switches the coupled circuit from the non-circulation state to the circulation state, the control device controls the electromagnetic valve from a closed state to an open state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725